Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 15, 2021, have been carefully considered.  Claim 15 has been canceled, and new claims 20-28 have been added.
Claims 1-14 and 16-28 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/072,946 (now U. S. Patent No. 10,833,334), filed on July 26, 2018.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 12 for the informality therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 17-19;
claims 1-16 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,833,334; and
	d. The 35 U.S.C. 103 rejection of claims 1-5, 8-14, and 16-19 as being unpatentable over Batzold (U. S. Patent No. 3,380,934, Applicants’ submitted art).

New Objection and Ground of Rejection
	The following Objection is being made in view of Applicants’ addition of new claims 20 and 28.
The following New Ground of Rejection is being made in view of Applicants’ cancellation of claim 15, and in view of the Examiner’s reconsideration of U.S. Patent No. 10,833,334.

Claim Objections
Claims 20 and 28 are objected to because of the following informalities:  
a. In claim 20, the phrase “catalyst material” should recite "cathode catalyst material" for continuity purposes.
b. In claim 28, the phrase “catalyst material” should recite "anode catalyst material" for continuity purposes.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,833,334. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims and the instant claims are directed to processes for preparing a catalyst material comprising a support material, a first metal and one or more second metals, wherein the respective sets of claims recite the same process steps.  While the 

Response to Arguments
	As stated above, Applicants’ arguments traversing the rejections stated in the previous Office Action are persuasive, and have been withdrawn.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 28 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18, 19, and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As convincingly argued by Applicants, Batzold teaches away from the formation of an alloy (col. 2, lines 13-23), whereas the instant claims recite the formation of an alloy (“wherein the first metal and second metal(s) are alloyed…”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An English translation of CN 1783558, submitted by Applicants in an Information Disclosure Statement filed on October 6, 2021, accompanies this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 28, 2022